WHEELER, District Judge.
Tbe intervening petition of Charlea Parsons, receiver of the Ogdensburg Railroad, for restraint of diversion of freight traffic by the receivers herein of the Rome, Water-town & Ogdensburg Line, from his road as a part of that line, has now been heard. The case hereupon does not differ materially from that of the petitioner against the Yew York Central & Hudson River Railroad in the Southern district of Yew York, except as to refusals of the petitioner to forward freight without payment of trafile balances. An injunction was granted there to restrain diversion of east-bound freight. Comity between courts requires that decisions of circuit courts should be followed by each other, especially when relating to administration of the same subject-matter, as here, where diversity would create confusion. The refusals to forward mentioned had no reference to the continuance of this freight line, but only to balances, however arising, and were accommodated without reference to it; and, now that they are settled, should have no place respecting its continuance. Following that decision, as it should be followed while it remains in force, the prayer of this petition should be granted, and these receivers should be restrained from diverting the west-bound freight traffic of the Rome, Watertown & Ogdensburg Line from the petitioner’s road. Prayer of petition granted.